Case 2:19-cv-11888-LJM-EAS ECF No. 11 filed 08/23/19                 PageID.48     Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DENIS KOKIC,

                Plaintiff,                             Case No. 2:19-cv-11888

        -against-
                                                       Hon. Laurie J. Michelson
 ASPIRE BUSINESS SERVICES, LLC.,
 d/b/a AMERICAN FOOD SERVICES;
 and RAJU NAKUM, Jointly,

                Defendants.


                         STIPULATED ORDER OF DISMISSAL OF
                         COLLECTIVE ACTION WITH PREJUDICE


       The following Order being stipulated to by the counsel of record, and it appearing

to the Court that the order should be granted;

       IT IS HEREBY ORDERED that the above-titled action is dismissed with prejudice

in its entirety as to all claims, including collective action claims, as set forth in Plaintiff’s

Complaint.

       IT IS HEREBY ORDERED that this is the last final order that closes this case.

Date: August 23, 2019                               s/Laurie J. Michelson
                                                    United States District Judge




STIPULATED AS TO FORM AND CONTENT:


 /s/Amy Marino                            /s/Danielle Safran
 ___________________________              ______________________________
 Amy L. Marino (P76998)                   Danielle B. Safran (P61965)
 Attorney for Plaintiff                   Attorney for Defendants
Case 2:19-cv-11888-LJM-EAS ECF No. 11 filed 08/23/19     PageID.49    Page 2 of 2



MARINO LAW, PLLC.                  THE SIGLER LAW FIRM, PLC.
18977 West Ten Mile Rd. Ste 100E   30300 Northwestern Hwy. Ste. 337
Southfield, Michigan 48075         Farmington Hills, MI 48334
(248) 797-9944                     (248) 932-3500 Ext. 237
amy@marinopllc.com                 safranlaw1@gmail.com
